MORIAL, Judge.
Rule 16, Section 2 of the Uniform Rules for the Court of Appeal provides:
“An application for an appeal shall be made to the respective Commission in writing within thirty (30) days after the date of filing of the Commission’s final decision with the Director of Personnel or the Secretary. . .
Section 4 of Rule 16 further provides:
“Every appellant shall file with his application for appeal a bond for costs in the sum of one hundred dollars ($100) in favor of the respective Commission.”
The Civil Service Commission upheld the dismissal of Audrey Jenkins from the Department of Finance on August 5, 1976. The appellant filed her notice of appeal on August 31, 1976 and subsequently filed the appeal bond on November 12, 1976.
“In the absence of the timely filing of an appeal bond, the trial court’s jurisdiction *954is not divested and the jurisdiction of the appellate court does not attach.” Guilliot v. City of Kenner, 326 So.2d 359 (La.1976); In Re Roberts, 257 So.2d 473 (La.App. 1 Cir. 1972).
Appellant Jenkins failed to timely perfect her appeal. Therefore, her appeal is dismissed for lack of jurisdiction by the appellate court.

APPEAL DISMISSED.